Title: To Thomas Jefferson from Thomas MacDonogh, 8 November 1790
From: MacDonogh, Thomas
To: Jefferson, Thomas


Boston, 8 Nov. 1790. Enclosing his commission as consul for Massachusetts, Rhode Island, Connecticut, and New Hampshire, asking him to lay it before the President. “Being desirous to have the Honour of paying my personal Respects to the President, as well as to yourself, I set off immediately after my Arrival here in the latter End of August, for New York, but was not fortunate enough to get there before his Departure for Virginia.” Requests the return of his commission after it is recognized.
